Citation Nr: 1816506	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD) due to exposure to depleted uranium, burn pits, and other exposures in Iraq.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military & Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to May 2002, March 2003 to August 2003, March 2004 to July 2004, and August 2007 to November 2007.  He served in Iraq from March 3, 2003 to August 7, 2003.  He was awarded a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.  The RO in Newark, New Jersey, currently has jurisdiction over the Veteran's claim.  In July 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran testified at a videoconference hearing before the undersigned in March 2017.  A transcript has been associated with the file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately it is necessary to again remand the issue of service connection for a respiratory disorder.  

The Veteran contends that his currently diagnosed asthma and respiratory disorders are due to exposure to burn pits, depleted uranium and other toxic substances during his period of service in 2003.   At the hearing before the Board in March 2017, the Veteran stated that severe asthma and COPD were diagnosed about six or seven years ago.  He stated that he saw his pulmonologist on a regular basis, and he was prescribed a steroid inhaler and he had a portable oxygen tank.  The Veteran stated that his pulmonologist explained that this has been affecting more and more veterans and VA started a burn pit registry for veterans that are coming back from the Middle East.  The Veteran indicated that in his case, as an Iraq veteran, the pulmonologist told him that the reason for this disease developing is the burn pits which were constantly in the camp grounds every day.  The Veteran stated that he served in Iraq from March 2003 to August 2003.  He indicated that he was exposed to depleted uranium when collecting munitions from artillery rounds, tank crafts, and mortars that contained depleted uranium.  He stated that they used to find these weapons, track them down, and then dispose of them.  The Veteran indicated that when he got out of service, around 2007 or 2008, he already developed asthma and he developed COPD from 2011 and forward.  Board Hearing Transcript, pages 4 to 10. 

As noted, the Veteran had several periods of active service from December 2001 to May 2002, March 2003 to August 2003, March 2004 to July 2004, and August 2007 to November 2007.  Service records show that the Veteran served with the U.S. Marines in Iraq/Kuwait from March 3, 2003 to August 7, 2003.  He was awarded a Combat Action Ribbon for this period of service.  

Service treatment records indicate that upon physical exam in August 2001, the lungs were normal.  In December 2001, the Veteran was treated for a viral syndrome.  In January 2002 and March 2002, he was treated for upper respiratory infection.  In April 2002, he was treated for bronchitis.  In April 2003, he reported having a mild cough.  Service treatment records indicate that in the July 2003 post deployment exam, the Veteran reported being exposed to smoke from burning trash or feces, vehicle and truck fumes, JPS and other fuels, solvents, ionizing radiation, radar and microwaves, industrial pollution, sand and dust, and depleted uranium, and the exposure was often.  He stated that his health got worse during deployment and during the deployment, he had chronic cough, difficulty breathing, chest pain, or pressure.   

Service treatment records dated in April 2004 indicate that the Veteran had a cough and an acute upper respiratory infection.  The Veteran's last period of active service was from August 2007 to November 2007.  

VA treatment records dated in July 2009 indicate that the Veteran had a cough that was clinically consistent with asthma,.  The record notes that the Veteran reported having respiratory problems for the last 18 months.  The July 2009 VA Pulmonary Clinic record indicates that the Veteran was exposed to dust and smoke in Iraq in 2004, and he never had breathing problems until 18 months ago when he developed an intermittent cough with occasional chest congestion, worse at night.  It was noted that the cough intermittently goes away completely and then returns, and it seemed much worse over the last 6 months.  The Veteran was prescribed inhaled steroid, and the symptoms resolved.  The assessment was cough clinically consistent with persistent asthma.  

An August 2009 VA treatment record indicates that the Veteran reported having nonproductive cough for about 1 year; the cough was somewhat relieved when he stopped smoking 2 months ago.  The record noted that in the pulmonary clinic, it was suspected that the cough might be a variant to of asthma although wheezing has not been observed.  A September 2012 PFT report indicates that the Veteran had moderate to severe obstructive lung disorder.  A September 20013 VA treatment record indicates that the assessment was severe persistent asthma with acute bilateral pulmonary infiltrates, and differential diagnoses included but were not limited to suboptimal control of asthma with community acquired atypical pneumonia, allergic bronchopulmonary aspergillosis, viral pneumonitis, hypersensitivity pneumonitis, and common variable immune deficiency.

A September 2013 VA pulmonary consult record indicates that the Veteran was admitted for an asthmatic exacerbation.  It was noted that the Veteran started that he developed the respiratory disorder 6 months after returning from Iraq.  It was noted that he stopped smoking 2 years ago, and he had an opiate dependency, now in mild withdrawal.  Respiratory status improved since admission.  It was further noted that the Veteran had puzzling features of hypoxemia, low diffusing capacity, and ground glass infiltrates on CT scan and these were not part of asthma.  It was further noted that the Veteran will be evaluated for allergic bronchopulmonary aspergillosis although there was no bronchiectasis on CT scan.  The pulmonologist agreed with the treatment for asthma and he may need prolonged steroid course as an outpatient.  

The medical evidence shows diagnoses of asthma and COPD and shows that the Veteran may have additional respiratory diagnoses.  The Veteran was afforded VA examinations in order to obtain medical evidence as to whether the current respiratory diagnoses are related to active service.  The May 2013 VA examiner opined that it was less likely than not that the respiratory illness (asthma is shown as a diagnosis in the VA examination report) is related to service because of the history of smoking and no compelling evidence that exposure to burn pits causes long term health effects and the contribution of burn pits and cigarette smoking cannot be known.  

The Board finds that this VA medical opinion is inadequate because the VA examiner did not address the relevant medical history as documented in the service treatment records and which shows that the Veteran began to have coughing symptoms and difficulty breathing during and after service in Iraq in 2003.  The VA examiner also did not cite to any medical research that shows that adult onset asthma is due to a history of smoking.  The VA examiner did not provide an opinion as to whether the asthma identified after service is related to a disease or injury in service or to his reports of cough in service and since service.  Accordingly, the Board finds that the May 2013 VA opinion is inadequate for adjudication purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current asthma and other respiratory disorders is necessary.  38 C.F.R. § 4.2 (2017).

The Board finds that the AOJ should also contact the Veteran by letter and ask him to provide any medical nexus evidence from his pulmonologist.  The AOJ should also conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the respiratory disorders from May 2017.  VA has a duty to seek these records.  38 U.S.C. § 5103A  (b)(1).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and ask him to provide any medical nexus evidence from his pulmonologist.  

2.  Conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the respiratory disorders from May 2017.  

3.  Obtain a VA medical opinion from a specialist in pulmonary medicine to determine the nature and etiology of any current respiratory disorders to include asthma and COPD.  The VA examiner should review the Veteran's file and medical history.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current respiratory disorder to include asthma and COPD had its onset during service or is etiologically related to disease or incident or event in active service to include the environmental and chemical and other exposures while serving in Iraq.  

The VA examiner should specifically address the report of respiratory symptoms in active service and soon after active service and the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the respiratory symptoms in active service were early manifestations of the current respiratory disorder to include asthma and COPD. 

The VA examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  The VA examiner should cite to the medical research in support of the medical conclusions.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

4.  After completing the requested action, readjudicate the claim for service connection for respiratory disorder to include asthma and COPD.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

